DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 13 and 18.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites, “the plurality 54of planes are memory locations”. There is insufficient antecedent basis for this limitation in the claim, as this is the first recitation. For the purpose of examination, it is assumed that “the plurality 54of planes are memory locations” is instead “a plurality 54of planes are memory locations”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8-10, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alhussien PG PUB 20180012663 (hereinafter Alhussien).
	
	
	
Regarding independent claim 1, Alhussien teaches a memory controller (420 in figure 4, [0049], “…the controller 420…”) comprising: 
an interface (interface between memory 450 and controller 410 in figure 4) in communication with a memory device (450 in figure 4) including a plurality of memory chips (it is common practice to have multiple chips in one memory device) each including a plurality of 5memory locations; 
an optimum read voltage retry controller (control logic responsible for step 730/740 in figure 7) configured to generate a first optimum read voltage (one of VA Offset = +/- kdelta in 730 in figure 7, e.g., VA Offset = delta) corresponding to a physical address (multiple pages indicated in 705 in figure 7, figure 10A/[0090] of Alhussien teaches these multiple pages can be super page, physical address could refer to one of the selected pages fail error check) of a memory location that has failed a read operation (failed codewords indicated in 720 in figure 7) among a plurality of read operations (read operations involved in figure 7, e.g., read operations using various VA and various Vc voltages) for the memory device; and 
10a read fail controller (control logic responsible for 735/715/720 in figure 7) in communication with the optimum read voltage retry controller (control logic responsible for step 730 in figure 7) and the interface (interface between memory 450 and controller 410 in figure 4) and configured to control the memory device to perform an optimum read voltage retry operation (735 in figure 7) on another memory location (in a case that super page is being read, the optimized read voltage in 735 will be read on pages included in super page, this page could be different from the page failed read operation) using the first optimum read voltage (one of VA Offset = +/- kdelta in 730 in figure 7) from the optimum read voltage retry 15controller, wherein the plurality of read operations (read operations involved in figure 7, e.g., read operations using various VA and various Vc voltages) are performed in response to a same read request (700 in figure 7, command responsible for starting “read retry operation” in [0036], “…During the read retry operation, the non-volatile memory controller enters into a sort low density parity check decoding operation, in which soft data is used as the input to the low density parity check decoder. In retry, multiple reads of a memory page are performed at different read reference voltages to obtain a quantized version of the stored voltage on the cell…”) provided from a host.  

Regarding claim 2, Alhussien teaches the memory controller of claim 1, wherein the read fail 20controller is configured to determine a recovery algorithm (“another read retry” indicated in [0042] of Alhussien, “…when data from a read retry operation fails to converge in the decoder, another read retry operation is triggered, with a greater number of reference voltages applied…”) to be applied to a read operation of a memory location that has failed the optimum read voltage retry operation (first read retry operation in [0042]), depending on whether a physical address of a memory location that has failed a read operation using the first optimum read voltage and the physical 52 149327996.1U.S. Patent Application Attorney Docket Number: 088453-8307.US00 address of the memory location that has failed the read operation are the same (in a situation that read operation and retry operation both failed, then another retry can be started per teaching of [0042]).  

Regarding claim 3, Alhussien teaches the memory controller of claim 1, wherein the read fail 5controller (control logic responsible for 735/715/720 in figure 7) is configured to control the memory device to perform soft decoding (715/720 in figure 7) on read operations for the same physical address as the physical address of the memory location that has failed the read operation.  

10 	Regarding claim 4, Alhussien teaches the memory controller of claim 1, wherein the read fail controller (control logic responsible for 735/715/720 in figure 7) is configured to generate a second optimum read voltage (one of VA Offset = +/- kdelta in 730 in figure 7, e.g., VA Offset = 2delta) in a case that super page is being read, the second optimized read voltage in 735 will be read on pages included in super page, this page could be different from the page failed read operation).  

Regarding claim 5, Alhussien teaches the memory controller of claim 4, wherein the read fail controller (control logic responsible for 735/715/720 in figure 7) is configured to perform read operations (735 in figure 7) on physical addresses of memory locations different from the physical address of the memory location that has failed the read operation (in a case that super page is being read, all pages included in super page will be read again when NO branch is selected after 725, this page could be different from the page failed read operation), using 20the second optimum read voltage (one of VA Offset = +/- kdelta in 730 in figure 7, e.g., VA Offset = 2delta).  

Regarding claim 6, Alhussien teaches the memory controller of claim 1, wherein the optimum read voltage retry controller (control logic responsible for step 730/740 in figure 7 of Alhussien) includes an optimum read voltage calculator (circuit responsible for 740 in figure 7 of Alhussien) configured to calculate the first optimum read voltage  (Vaopt in 740 in figure 7)Attorney Docket Number: 088453-8307.US00 (in a case Vaopt in 740 in figure 7 of Alhussien equal to VA Offset = delta) by using Gaussian modeling ([0046] of Alhussien, “…An algorithm is implemented to inversely identify the reference voltages that will populate the lookup table, under the assumption that the read voltage distributions have a substantially Gaussian distribution…”) in a threshold voltage distribution of memory cells corresponding to the physical address of the memory location that has failed the read operation.  

Regarding claim 8, Alhussien teaches the memory controller of claim 1, further comprising: an error correction component (circuit responsible for 715 or 720 in figure 7 of Alhussien) configured to perform error correction decoding (715 or 720 in figure 7 of Alhussien) on read data obtained from a read operation using the first optimum read voltage (one of VA Offset = +/- kdelta in 730 in figure 7, e.g., VA Offset = delta).  

Regarding claim 9, Alhussien teaches the memory controller of claim 1, wherein the physical address (multiple pages indicated in 705 in figure 7, figure 10A/[0090] teaches these multiple pages can be super page, physical address could refer to one of the selected pages fail error check) of the memory location includes a chip address mapped to any one of the plurality of memory chips (as read operation is performed on a super page, one need know the detail of the address include chip address).  

20 	Regarding claim 10, Alhussien teaches the memory controller of claim 1, wherein the physical address (multiple pages indicated in 705 in figure 7, figure 10A/[0090] teaches these multiple pages can be super page, physical address could refer to one of the selected pages fail error check) of the memory location includes a plane address mapped to any one of the plurality of planes (as read operation is performed on a super page, one need know the detail of the address include chip address).  

Regarding independent claim 18, Alhussien teaches a method of operating a data storage device including 20a plurality of memory chips (it is common practice to have multiple chips in one memory device could be stacked or made into module), the method comprising: generating an optimum read voltage (one of VA Offset = +/- kdelta in 730 in figure 7 of Alhussien, e.g., VA Offset = delta) corresponding to a physical address of a memory location that has failed a read operation (read operation indicated in [0035] of Alhussien or failed codewords indicated in 720 in figure 7 of Alhussien) among a plurality of read operations (read operations involved in figure 7 of Alhussien in a situation that super page is being read) of reading data stored in the plurality of memory chips; and 
  performing the plurality of read operations (read operations involved in figure 7 of Alhussien in a situation that super page is being read) using the optimum read voltage (one of VA Offset = +/- kdelta in 730 in figure 7 of Alhussien, e.g., VA Offset = delta), wherein the plurality of read operations (read operations involved in figure 7 of Alhussien in a situation that super page is being read) are read operations performed responsive to a same read request provided from a host (700 in figure 7, command responsible for starting “read retry operation” in [0036], “…During the read retry operation, the non-volatile memory controller enters into a sort low density parity check decoding operation, in which soft data is used as the input to the low density parity check decoder. In retry, multiple reads of a memory page are performed at different read reference voltages to obtain a quantized version of the stored voltage on the cell…”).  

15 Regarding claim 20, Alhussien teaches the method of claim 18, further comprising: determining a recovery algorithm (“another read retry” indicated in [0042] of Alhussien, “…when data from a read retry operation fails to converge in the decoder, another read retry operation is triggered, with a greater number of reference voltages applied…”) to be applied to a read operation of a memory location that has failed a read operation using the optimum read voltage (first read retry operation in [0042]), depending on whether a physical address of a memory location that has failed the read operation 20using the optimum read voltage and the physical address of the memory location that has failed the read operation are the same (in a situation that read operation and retry operation both failed, then another retry can be started per teaching of [0042]).  

Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussien PG PUB 20180012663 (hereinafter Alhussien), in view of Danjean PG PUB 20190130967 (hereinafter Danjean).

5 	Regarding claim 7, Alhussien teaches the memory controller of claim 1, but does not teach wherein the optimum read voltage retry controller includes an optimum read voltage storage configured to store the first optimum read voltage and the physical address of the memory location that has failed the read operation.  
	However, Danjean teaches figure 8A/8B/9A/9B/10 to save the updated read voltage. For example, figure 10 and [0095] teaches to use reference voltage offset table to store the updated read voltages. The advantage of doing so is to have “improved techniques for adapting read reference voltages that mitigate for such charge leakage effects” ([0005] of Danjean).
	Alhussien and Danjean are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Alhussien and Danjean before him, to modify the read voltage adjustment method of Alhussien to include the saving optimized voltage scheme of Danjean, such that the optimum read voltage retry controller (control logic responsible for step 730/740 in figure 7 of Alhussien) includes an optimum read voltage storage (storage where look up table in figure 10 is stored) configured to store the first optimum read voltage and the physical address of the memory location that has failed the read operation.  

Regarding claim 19, the combination of Alhussien and Danjean teaches the method of claim 18, wherein generating the optimum read voltage (in a case Vaopt in 740 in figure 7 equal to VA Offset = delta) comprises: calculating the optimum read voltage (in a case Vaopt in 740 in figure 7 equal to VA Offset = delta) using Gaussian modeling ([0046] of Alhussien, “…An algorithm is implemented to inversely identify the reference voltages that will populate the lookup table, under the assumption that the read voltage distributions have a substantially Gaussian distribution…”) in a threshold voltage distribution of memory cells 10corresponding to the physical address of the memory location that has failed the read operation; and 
storing the optimum read voltage and the physical address of the memory location that has failed the read operation (figure 10 and [0095] of Danjean teaches to use reference voltage offset table to store the updated read voltages).

Claims 11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussien PG PUB 20180012663 (hereinafter Alhussien), in view of Lee PG PUB 20160099047 (hereinafter Lee).

Regarding claim 11, Alhussien teaches the memory controller of claim 1, but does not teach wherein the plurality 54of planes are memory locations that are independently controlled by the memory controller to perform different operations simultaneously.  
Lee teaches in [0096] that “In the NAND's Read and Program operations, two separate selected pages out of two separate selected Blocks in two separate selected NAND planes can be performed simultaneously and independently”. The advantage of doing so would be “the conventional multiple-plane NAND memory may be treated as multiple independent NAND arrays or memories for simultaneously performing NNAD operations such as Read, Program, Erase, Program-Verify, and Erase-Verify and even file copy-back functions for achieving more flexibility and faster operation of NAND memory system” ([0096] of Lee).


10 Regarding independent claim 13, the combination of Alhussien and Lee teaches a data storage device (figure 4 of Alhussien) comprising: 
a plurality of memory chips (it is common practice to have multiple chips in one memory device) each including a plurality of planes (title of Lee); and 
a memory controller (410 in figure 4 of Alhussien) configured to perform recovery algorithms (figure 7 of Alhussien) that recover data ([0035]/[0036] of Alhussien, “…if low density parity check decoding of the data read from the non-volatile memory does not converge on the correct values and correct the errors, a retry operation is initiated… Finally, the log likelihood ratios are passed as the soft data input to the low density parity check decoder to recover the written data…”) corresponding to failed read 15operations (read operation indicated in [0035] of Alhussien or failed codewords indicated in 720 in figure 7 of Alhussien) among read operations (read operations involved in figure 7 of Alhussien, e.g., read operations using various VA and various Vc voltages) performed on the plurality of memory chips, wherein the memory controller (410 in figure 4 of Alhussien) generates a read voltage (one of VA Offset = +/- kdelta in 730 in figure 7 of Alhussien, e.g., VA Offset = delta) to be used in a first recovery algorithm (first loop including 710/715/720/725/730/735 in figure 7 of Alhussien, or first retry after read fails as indicated in [0042] of Alhussien) using an address (multiple pages indicated in 705 in figure 7, figure 10A/[0090] of Alhussien teaches these multiple pages can be super page, physical address could refer to one of the selected pages fail error check) related to a selected read operation among the failed read operations and 20performs the first recovery algorithm (loop in figure 7 of Alhussien) on a memory location associated with the failed read operations using the read voltage (one of VA Offset = +/- kdelta in 730 in figure 7 of Alhussien, e.g., VA Offset = delta).  

Regarding claim 14, the combination of Alhussien and Lee teaches the data storage device of claim 13, wherein the memory controller (410 in figure 4 of Alhussien) performs a second recovery algorithm (second loop including 710/715/720/725/730/735 in figure 7 of Alhussien using second voltage e.g., VA Offset =2* delta, or loop including 740/750/760/765/775/780 in figure 7 of Alhussien, or “another read retry” indicated in [0042] of Alhussien, “…when data from a read retry operation fails to converge in the decoder, another read retry operation is triggered, with a greater number of reference voltages applied…”) on an 55same address of a memory location as the address related to the selected read operation among read operations in which a data recovery is failed by the first recovery algorithm (in a situation that using one of VA Offset = +/- kdelta in 730 in figure 7 of Alhussien, e.g., VA Offset = delta still yield too many errors, or just first retry operation failed as indicated in [0042] of Alhussien).  

5 	Regarding claim 15, the combination of Alhussien and Lee teaches the data storage device of claim 13, wherein the memory controller performs the first recovery algorithm again ([0035]/[0036] of Alhussien teaches on a read operation failed, a retry operation can be started, therefore, this method can be used on another location which failed read operation) on an address of a memory location different from the address related to the selected read operation among read operations in which a first loop including 710/715/720/725/730/735 in figure 7 of Alhussien).  

Regarding claim 16, the combination of Alhussien and Lee teaches the data storage device of claim 14, wherein a time it takes to perform the second recovery algorithm (loop including 740/750/760/765/775/780 in figure 7 of Alhussien) is longer than ([0070] of Alhussien teaches the number of Va or Vc read is user defined, thus second recovery algorithm takes longer that using first recovery algorithm is just one of the options that one can select, or [0042] of Alhussien) a time it takes to perform the first recovery algorithm (first loop including 710/715/720/725/730/735 in figure 7 of Alhussien).  

15 	Regarding claim 17, the combination of Alhussien and Lee teaches the data storage device of claim 14, wherein a computation amount of the second recovery algorithm (“another read retry” indicated in [0042] of Alhussien, “…when data from a read retry operation fails to converge in the decoder, another read retry operation is triggered, with a greater number of reference voltages applied…”) is greater than a computation of the first recovery algorithm (first retry operation failed as indicated in [0042] of Alhussien).  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Alhussien PG PUB 20180012663 (hereinafter Alhussien).
Alhussien discloses Independent read threshold voltage tracking techniques for multiple dependent read threshold voltages using syndrome weights. An exemplary method comprises reading codewords of a plurality of pages using different first read threshold voltages and a default second read threshold voltage; applying read values for the plurality of pages for the different first read threshold voltages and the default second read threshold voltage to a decoder; identifying a reading having a substantially minimum syndrome weight as a substantially optimum first read threshold voltage.
Regarding claim 12, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the recovery algorithms include a read retry operation, an optimum read voltage retry operation, a soft decoding operation, and a chip kill recovery operation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824